Citation Nr: 0115487	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-24 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
non-service-connected pension benefits in the amount of 
$8,836.50.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from August 1964 to 
May 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
the veteran's request for waiver of recovery of an 
overpayment of VA non-service-connected pension benefits in 
the amount of $8,836.50 on the basis that recovery would not 
be against equity and good conscience.


FINDINGS OF FACT

1.  The veteran was awarded non-service-connected pension 
benefits effective from October 1, 1998 on the basis that his 
countable annual income did not exceed the maximum annual 
limit; he was notified that it was his duty to inform the VA 
of any changes to income or assets.

2.  There is no evidence of record, between April 1999 and 
January 2000, to show that the veteran informed VA that his 
spouse's earned wages in 1999 were higher than reflected in 
the April 1999 pension award notification.

3.  In February 2000, based on information relating to the 
veteran's receipt of income from his spouse's wages, his 
pension award was reduced effective from January 1999, on the 
basis that countable annual income exceeded the maximum 
annual limit, giving rise to an overpayment.

4.  The veteran was at fault in the creation of the 
overpayment of pension benefits by virtue of his failure to 
notify the RO promptly of income for 1999.

5.  Recovery of the overpayment of pension benefits would not 
create an undue financial hardship, and would not defeat the 
purpose of the intended benefit; failure to recover the 
overpayment would result in unjust enrichment of the veteran.

6.  It has not been alleged or shown that reliance on the 
veteran's pension benefits resulted in relinquishment of a 
valuable right or the incurrence of a legal obligation.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA non-service-
connected pension benefits in the amount of $8,836.50 is 
denied.  38 U.S.C.A. § 5302 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (to be codified as amended at 38 U.S.C. § 
5107(b)); 38 C.F.R. §§ 1.962, 1.965, 3.3 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record shows that, in his application for 
benefits, received on September 15, 1998, the veteran 
reported that he was married and had one dependent child.  
The only income reported was his spouse's total annual wages 
of $28,495.00.  He also reported that he was a patient in a 
nursing home and that insurance would cover the first 60 
days.  It was reported that there were no assets or net 
worth.

In a letter dated on October 2, 1998, the RO informed the 
veteran that his spouse's reported annual earnings of 
$28,495.00 exceeded the maximum annual rate of income for a 
veteran with a spouse and a child; therefore, his claim for 
pension was denied.  The veteran was informed that, if he 
were required to contribute to his nursing home expenses or 
if his spouse's wages were reduced, he could file an 
application to reopen his claim.

In his claim to reopen, received on October 6, 1998, the 
veteran reported that as of October 1, 1998, his spouse's 
employment situation had changed since she was on strike from 
her job indefinitely.  The veteran reported that his spouse 
would receive two paychecks, each in the amount of $587.00.  
He further stated that his spouse would not receive any 
income during the strike unless she performed strike duty but 
that she had no intention to do so.  Therefore, the veteran 
indicated that he would notify the RO when the situation 
changed.

In a letter dated in October 1998, the RO requested that the 
veteran complete VA Form 21-0516-1 to reflect the income he 
had received and expected to receive from September 15, 1998 
through September 14, 1999.  The RO also requested that the 
veteran report all income he expected to receive beginning on 
September 15, 1999 through December 31, 1999.

In an Improved Pension Eligibility Verification Report (VA 
Form 21-0516-1), received on November 13, 1998, the only 
sources of income reported by the veteran were his spouse's 
wages.  For the period from September 15, 1998 through 
September 14, 1999, the veteran listed his spouse's wages of 
$26,000.00.  For the period from September 15, 1999 through 
December 31, 1999, the veteran listed his spouse's wages of 
$7,581.00.

In a written statement, received on November 13, 1998, the 
veteran reported that his spouse's income was an estimate and 
may be inaccurate since she was currently on strike and had 
no income.

By rating action of February 1999, the veteran was awarded 
pension and special monthly pension based on the need for aid 
and attendance, effective September 15, 1998.  (The veteran 
was notified of this action by a letter dated on 
April 22, 1999.)

In a written statement, received on April 9, 1999, the 
veteran reported that his wife had earned $4,801.00 since 
September 15, 1998, which was from a part-time temporary 
position.  He also reported that he was still a patient in a 
nursing home.

In its letter dated on April 22, 1999, the RO notified the 
veteran that he was being awarded non-service-connected 
disability pension benefits based on countable annual income 
of $11,950 (spouse's earned income) from September 15, 1998.  
From October 1, 1999, the RO based the award on countable 
annual income of $9,602.00 (spouse's earned income).  The 
veteran was also informed that the rate of VA pension 
depended on total "family" income and that he must report 
any changes in the income shown above.  He was also informed 
that failure to inform VA promptly about income changes may 
create an overpayment that would have to be repaid.  Included 
with that award letter was VA Form 21-8768, which advised the 
veteran of his rights to receive his award.

In an Improved Pension Eligibility Verification Report 
(Veteran with Children), VA Form 21-0517, received on 
January 31, 2000, the only sources of income reported by the 
veteran were his spouse's wages, and interest and dividends.  
For the period from January 1, 1999 through 
December 31, 1999, the veteran listed income of $5.81 
(veteran's interest and dividends), $18,868.24 (spouse's 
wages), and $6.00 (spouse's interest and dividends).  For the 
period from January 1, 2000 through December 31, 2000, the 
veteran listed income of $6.00 (veteran's interest and 
dividends), $19,000.00 (spouse's wages), and $6.00 (spouse's 
interest and dividends).  The veteran reported that he had 
unreimbursed medical expenses of $888.00 in 1999 and $900.00 
in 2000.  He also noted that the he and his spouse each had a 
net worth of $69.31 from interest-bearing bank accounts.

In a Medical Expense Report, VA Form 21-8416, received on 
January 31, 2000, the veteran reported that he had 
unreimbursed medical expenses in the form of nursing home 
fees of $888.00 from January 1, 1999 to December 31, 1999.

In February 2000, the RO informed the veteran that it had 
amended his pension effective December 1, 1998 to reflect a 
monthly rate of $575.00, based on countable annual income of 
$11,950.00.  From January 1, 1999, the award was based on 
countable annual income that was determined by including 
sources of income of $5.00 (veteran's income from other 
sources) $18,868.00 (spouse's income from earnings), and 
$5.00 (spouse's income from other sources), minus medical 
expenses of $888.00 (the veteran).  From December 1, 1999, 
the award was based on countable annual income that was 
determined by including sources of income of $5.00 (veteran's 
income from other sources) $18,868.00 (spouse's income from 
earnings), and $5.00 (dependent's income from other sources), 
minus medical expenses of $888.00 (the veteran).  From 
January 1, 2000, the award was based on countable annual 
income that was determined by including sources of income of 
$6.00 (veteran's income from other sources) $19,000.00 
(spouse's income from earnings), and $6.00 (spouse's income 
from other sources).

In advancing his claim for a waiver of his indebtedness, the 
veteran submitted VA Form 20-5655, Financial Status Report, 
received on March 30, 2000.  He reported monthly income of 
$1,316.83 and monthly expenses of rent or mortgage ($372.00), 
food ($200.00), utilities and heat ($140.00), cable ($65.00), 
phone ($80.00), school lunches ($20.00), car payment 
($472.00), rent away ($88.00), and Sunrise ($80.00).  He 
reported that his expenses exceeded his income by $175.17 
each month.  He further reported that his net worth consisted 
of cash in a bank ($500.00), real estate ($39,000.00), and a 
1994 Dodge Intrepid ($7,000.00), totaling $46,500.00.  He 
also listed a $7,000.00 car loan for which the monthly 
payment was $218.00.

In October 2000, the Committee denied the veteran's request 
for a waiver.  The Committee noted that the veteran failed to 
report timely that his spouse's wages earned in 1999 were 
greater than previously reported.  Specifically, the 
Committee noted that an Eligibility Verification Report of 
January 31, 2000 indicated that the spouse's wages were 
greater than previously reported for 1999.  The Committee 
found that since there was no fraud, misrepresentation, or 
bad faith under 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962, 
consideration would be given to whether collection of the 
overpayment would be against equity and good conscience.  The 
Committee found that the veteran was at fault in the creation 
of the debt in that his spouse's wages in 1999 were greater 
than he had previously reported.  The veteran's failure to 
report in a timely manner that his wife had earned greater 
income was the cause of the overpayment.  The Committee found 
that although the veteran claims financial hardship, all of 
his essential subsistence expenses were being met.  
Consequently, in view of the degree of fault and the unjust 
enrichment that would result if a waiver were granted, the 
Committee found that it would not be against equity and good 
conscience to deny the waiver request.  

Initially, the Board must determine whether the debt was 
properly created.  For an improper creation of the 
overpayment, there would have to be evidence that the veteran 
was legally entitled to the pension benefits paid to him 
during the overpayment period; or if he was not legally 
entitled to the pension benefits paid, then it must be shown 
that VA was solely responsible for the erroneous payment of 
excess benefits.  In that regard, it should be noted that 
entitlement to non-service-connected disability pension 
exists if a appellant served in the active military, naval or 
air service for 90 days or more during a period of war; is 
permanently and totally disabled from non-service-connected 
disability not due to the appellant's own willful misconduct; 
and meets the net worth requirements and has an annual income 
not in excess of the applicable maximum annual pension rate.  
38 C.F.R. § 3.3(a)(3) (2000).  

Payments of any kind and from any source are countable income 
for determining eligibility for VA pension benefits, unless 
specifically excluded by law.  38 U.S.C.A. § 1521(b) (West 
1991); 38 C.F.R. § 3.271(a) (2000).  A person who is 
receiving pension benefits is required to report to the VA in 
writing any material change or expected change in his or her 
income, net worth, or other circumstance that affects the 
payment of benefits.  38 U.S.C.A. § 1506 (West 1991); 
38 C.F.R. §§ 3.277, 3.660 (2000).  Overpayments created by 
the retroactive discontinuance of pension benefits will be 
subject to recovery if not waived.  38 C.F.R. § 3.660(a)(3) 
(2000).

As noted above, the veteran was paid non-service-connected 
benefits on the basis that his countable annual income 
(including his spouse's wages) was not in excess of the 
maximum annual limit during the time in question.  He was 
informed at the time that he was required to correctly report 
any income.  He failed to do so.  His spouse had received 
wages in 1999 which were not reported until January 2000, 
leading to the creation of the overpayment.

Under the applicable criteria, the law precludes waiver of 
recovery of an overpayment or the collection of any 
indebtedness where any one of the following elements is found 
to exist: (1) fraud, (2) misrepresentation, or (3) bad faith.  
38 U.S.C.A. § 5302(c).  The RO concluded that the facts in 
this case do not show the presence of any of the preceding 
factors and the Board will accept that conclusion.  
Therefore, the Board's decision will be limited to the 
determination of whether waiver of recovery of pension 
benefits is warranted on the basis of equity and good 
conscience.

The RO denied the veteran's claim for waiver on the basis 
that recovery of the overpayment would not be against equity 
and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.963(a).  The standard of "Equity and Good Conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all-inclusive:  fault of the debtor, balancing of faults, 
undue hardship, whether withholding of benefits or recovery 
would nullify the objective for which benefits were intended, 
whether failure to make restitution would result in unfair 
gain to the debtor, and whether reliance on VA benefits 
resulted in relinquishment of a valuable right or the 
incurrence of a legal obligation.  38 C.F.R. § 1.965.

Based on a review of the entire record and having considered 
the contentions of the veteran, the Board concludes that a 
waiver of recovery of the overpayment of pension benefits is 
not in order.  The Board finds it would not be against the 
principles of equity and good conscious for VA to collect the 
debt.  In this case, the veteran is primarily at fault for 
the creation of the overpayment.  The veteran reasonably knew 
or should have known that pension benefits were based on his 
annual countable income.  His April 1999 award notification 
letter informed him of the obligation to promptly tell VA of 
any change in his financial, marital, or dependent status.  
The Board finds that the veteran bears responsibility for the 
creation of the debt because he could have averted the 
overpayment for those months in question simply by correctly 
and promptly reporting his wife's income.  The Board notes 
that the April 1999 award notification letter informed the 
veteran that his pension award was based on countable annual 
income of $11,950.00 from September 15, 1998, and of 
$9,602.00 from October 1, 1999.  Clearly, the veteran was 
aware at that point, April 1999, that if he received 
additional income, which would increase his countable annual 
income, then he should report such income.  Although the 
veteran's spouse earned more income than reflected in the 
April 1999 notice, the veteran failed to report such income 
until January 2000.  He was therefore at fault in the 
creation of the overpayment.  Additionally, the Board points 
out that VA regulations provide that it is the responsibility 
of the recipient to notify VA of all circumstances which will 
affect entitlement to receive the rate of the benefit being 
paid, and such notice must be provided when the recipient 
acquires knowledge that his income or status has changed.  
See 38 C.F.R. § 3.660(a)(1) (2000).  In view of the 
foregoing, the Board finds that the veteran caused the 
creation of the overpayment because he failed to provide 
pertinent information to VA.

Additionally, the evidence of record fails to substantiate 
the veteran's assertions that the recovery of overpayment 
would create undue financial hardship on him and his  family.  
The veteran's most recent Financial Status Report, received 
in March 2000, reflects that his monthly expenses exceeded 
his monthly income by $175.17.  He also reported owning 
assets that are free of encumbrances including $500.00 of 
cash in the bank, real estate worth $39,000 and a Dodge 
automobile worth $7,000.  The Board agrees with the RO that, 
although monthly expenses exceed income, the record shows 
that the veteran's essential subsistence expenses are being 
met.  In other words, as it is neither alleged nor shown that 
collection of the debt would deprive the veteran of the basic 
necessities of life (food, clothing, or shelter), and because 
the debt to the Government is entitled to as much 
consideration as other of the veteran's debts, the Board 
concludes that collection of the overpayment would not result 
in undue financial hardship.

The Board also points out that a waiver of recovery of the 
overpayment would result in unjust enrichment to the veteran 
in that the veteran received additional benefits to which he 
was not entitled.  A waiver of this overpayment would allow 
the veteran to realize a gain (receipt of additional non-
service-connected pension benefits to which he was not 
entitled) based on his failure to notify VA promptly of the 
correct household income.  To allow him to profit by 
retaining money erroneously paid as a result of his own fault 
under these circumstances would constitute unjust enrichment.  
Under such circumstances, the element of equity and good 
conscience pertaining to undue financial hardship is not 
considered to be of such significance as to outweigh the 
other critical elements cited herein (i.e., the veteran's 
fault in creation of debt and unjust enrichment to him if the 
debt is waived) which favor the Government's right to collect 
the overpayment.

Furthermore, the veteran has neither alleged nor suggested 
that he has changed his position to any detriment in reliance 
of any payments so that recovery of the overpayment would be 
against the principles of equity and good conscience.

The Board concludes that recovery of the overpayment in 
question would not be against the principles of equity and 
good conscience.  The creation of the overpayment was 
primarily the fault of the veteran, not VA.  In addition, 
given the assets available to the veteran, including his 
wife's wages, the Board finds that, on balance, there would 
be no undue hardship from recovery of overpayment, and the 
collection of the debt would not defeat the purpose of the VA 
benefit.  Finally, there is no evidence of record that 
indicates that the veteran's reliance on the benefits 
resulted in relinquishment of a valuable right or incurrence 
of a legal obligation.  38 C.F.R. § 1.965.  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
for a waiver of recovery.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 1.965.  

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which became effective during the 
pendency of this appeal.  Among other things, this law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims flied on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  In this case, the appellant and his 
representative were notified in the statement of the case 
issued in November 2000 of the provisions of law relied on, 
the facts developed in the case, and of the reasoning used in 
reaching a decision on the issue in this case.  In addition, 
the veteran was provided with an opportunity to request a 
hearing in order to provide testimony in support of his claim 
but declined to do so (see VA Form 9, received in 
December 2000).  Throughout the appeal, the veteran was given 
the opportunity to provide additional evidence concerning the 
issue on appeal.  He has submitted several written statements 
in support of the claim.  Moreover, he has not identified any 
other sources of relevant documentation that could aid in the 
resolution of this appeal.  Further development does not seem 
to be possible and it thus falls to the Board to address this 
case on the merits, which it has done.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1361 (1998) (Board has fact-finding authority to assess 
the quality of the evidence before it, including the duty to 
analyze its credibility and probative value, as well as 
authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).  

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.


ORDER

Waiver of recovery of an overpayment of VA non-service-
connected pension benefits in the amount of $8,836.50 is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

